DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelin (US 1715302).

Regarding claim 1, Michelin discloses a pneumatic radial tire having a bead portion (Fig. 1) provided therein with a bead core including a central core (Fig. 4: c; Fig. 6: f), a first annular layer of a plurality of sheath wires (Fig. 4: d; Fig. 6: g, or g and h) surrounding the central core (Fig. 4: c; Fig. 6: f), and a second annular layer of a plurality of sheath wires (Fig. 4: e; Fig. 6: h, or h and k) surrounding the first layer (Fig. 4: d; Fig. 6: g, or g and h), wherein the sheath wires of the first layer (Fig. 4: d; Fig. 6: g, or g and h) have a diameter less than the sheath wires of the second layer (Fig 4: e; Fig. 6: h, or h and k).

Regarding claim 5, Michelin further discloses that the cross-sectional shape of the central core is a circle (Fig. 4: c; Fig. 6: f). 

Regarding claim 11, Michelin further discloses that there are a total of two annular rows of sheath wires in the first layer (Fig. 6: g, h).

Regarding claims 12-13, Michelin further discloses that there are a total of two annular rows of sheath wires in the second layer (Fig. 6: h, k). 

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2006/0266457).

Regarding claim 1, Yamamoto discloses a pneumatic radial tire having a bead portion (Fig. 1: 3) provided therein with a bead core (Fig. 2: 10) including a central core (Fig. 2: 11), a first annular layer of a plurality of sheath wires (Fig. 2: 12) surrounding the central core (Fig. 2: 11), and a second annular layer of a plurality of sheath wires (Fig. 2: 13) surrounding the first layer (Fig. 2: 12), wherein the sheath wires of the first layer have a diameter less than the sheath wires of the second layer (Fig. 4d) (Table 1: Example 2).

Regarding claim 5, Yamamoto further discloses that the cross-sectional shape of the central core (Fig. 2: 11) is a circle (Figs. 2, 4c-4f). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelin (US 1715302) as applied to claim 1 above, and further in view of Yamamoto (US 2006/0266457).

Regarding claims 2-3, Michelin does not expressly recite that the diameter of the sheath wires of the first layer is in the range of 1.5 mm to 3.0 mm, nor does Michelin expressly recite that the diameter of the sheath wires of the second layer is in the range of 2.0 mm to 3.0 mm. 
While Michelin does not explicitly disclose the value for the diameters of the sheath wires in the first and second layers, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said diameters. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameters of the sheath wires in the first and second layers.
Moreover, Yamamoto teaches a pneumatic radial tire having a bead portion (Fig. 1: 3) substantially similar to Michelin provided therein with a bead core (Fig. 2: 10) including a central core (Fig. 2: 11), a first annular layer of a plurality of sheath wires (Fig. 2: 12) surrounding the central core (Fig. 2: 11), and a second annular layer of a plurality of sheath wires (Fig. 2: 13) surrounding the first layer (Fig. 2: 12), wherein the sheath wires of the first layer have a diameter less than the sheath wires of the second layer (Fig. 4d) (Table 1: Example 2). Yamamoto further teaches an example wherein the diameter of the sheath wires of the second layer (Fig. 2: 13) is in the range of 0.9 mm to 1.4 mm ([0021]). While Yamamoto teaches the range of 0.9 mm to 1.4 mm, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123. Yamamoto also discloses that the diameter of the sheath wires is not particularly limited as far as the geometric second moment coefficient of the bead core satisfies a particular range ([0021]). Furthermore, Yamamoto also discloses that there is a relationship between diameter and tensile strength (Fig. 3) ([0018]). In other words, the diameter may be varied, and it is a result effective variable that affects tensile strength. Case law holds that it is obvious to vary result-effective variables. See MPEP 2144.05. It is also considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the diameter of the sheath wires of the first layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the sheath wires of the first layer. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the diameter of the sheath wires of the first and second layers as desired. 

Claim(s) 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelin (US 1715302) as applied to claim 1 above, and further in view of Frerichs et al. (US 4,825,924) (of record).

Regarding claims 4 and 6-9, Michelin further discloses that the central core is metallic, however, does not expressly recite the material used (Page 1 lines 1-3, 88-94).  Michelin also does not expressly recite that the cross-sectional shape of the central core is an annulus.
Frerichs teaches a bead core wherein the inner core of the bead core be hollow or be formed by a lightweight ring that serves as a spacer element so as to increase the bead-seating reliability (Abstract). Frerichs is based primarily upon the recognition that the tire under consideration, rather than requiring a high tensile strength for the bead cores, require a high resistance to bending (Col. 2 lines 58-61). Therefore, the inventive bead cores are built-up of elements that have a reduced tensile strength, having instead a considerably increased resistance to bending (Col. 2 lines 61-64). The advantage of a considerable reduction in weight for the bead core ring is achieved due to the fact that the relatively thick inner core of the bead core has a large hollow interior or is formed by a lightweight ring that serves as a spacer element and that can be made, for example, of hard foam (i.e. nonmetal material) (Col. 3 lines 5-10). Furthermore, the inner core (i.e. central core) and the load-carrying cords are preferably made of metal, such as steel (i.e. metal alloy), having a reduced tensile strength, and having instead a considerably increased resistance to bending (Col. 2 lines 64-65); however, if necessary, they could also be made of other materials, as discussed above (Col. 2 lines 64-65; Col. 3 lines 34-38). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Michelin in order to provide that the central core is a nonmetal material, or that an interior of the annulus is filled with a nonmetal material, so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Michelin in order to provide that the central core is selected from metal alloy as is also preferable for the advantages as discussed above, as taught by Frerichs. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Michelin in order to provide that an interior of the annulus is hollow (i.e. filled air) so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelin (US 1715302) as applied to claim 1 above, and further in view of Kazutaka (WO 2019/240101, see machine translation) (of record).

Regarding claim 10, Michelin further discloses that different combinations for forming multiple strand reenforces (i.e. sheath wire layers) is possible (Page 1 lines 74-76). 
Kazutaka discloses a pneumatic radial tire having a bead portion (Fig. 2: 104) provided therein with a bead core (Fig. 1: 10; Fig. 2: 105) including a central core (Fig. 1: 1) ([0016], [0025]), a first annular layer of a plurality of sheath wires (Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) surrounding the central core (Fig. 1: 1) ([0016], [0019]), and a second annular layer of a plurality of sheath wires (Fig. 1: 3b, 3b-3c, 3b-3d, 3b-3e, 3c, 3c-3d, 3c-3e, 3d, 3d-3e, or 3e) surrounding the first layer (Fig. 1: Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) ([0016], [0019]). Kazutaka further discloses that the bead core has a five-layered sheath, but may be more layers ([0016], [0020]). With such a structure, when the cable bead of the present invention is used in the bead core of a tire, it is possible to improve the breaking pressure resistance of the tire while maintaining lightness ([0020]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Michelin in order to provide a total of three annular rows of sheath wires in the first layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0266457) as applied to claim 1 above.

Regarding claim 2, Yamamoto teaches an example wherein the diameter of the sheath wires of the first layer (Fig. 2: 12) is in the range of 0.9 mm to 1.4 mm ([0021]), which approaches the claimed range of 1.5 mm to 3.0 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a diameter of 1.4 mm to behave in substantially the same way as a diameter of 1.5 mm. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the sheath wires of the first layer. 
Moreover, while Yamamoto teaches the range of 0.9 mm to 1.4 mm, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123. Yamamoto also discloses that the diameter of the sheath wires is not particularly limited as far as the geometric second moment coefficient of the bead core satisfies a particular range ([0021]).
Furthermore, Yamamoto also discloses that there is a relationship between diameter and tensile strength (Fig. 3) ([0018]). In other words, the diameter may be varied, and it is a result effective variable that affects tensile strength. Case law holds that it is obvious to vary result-effective variables. See MPEP 2144.05. It is also considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the diameter of the sheath wires of the first layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the sheath wires of the first layer. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the diameter of the sheath wires of the first layer as desired. 

Regarding claim 3, Yamamoto teaches an example wherein the diameter of the sheath wires of the second layer (Fig. 2: 13) is in the range of 0.9 mm to 1.4 mm ([0021]). While Yamamoto teaches the range of 0.9 mm to 1.4 mm, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123. Yamamoto also discloses that the diameter of the sheath wires is not particularly limited as far as the geometric second moment coefficient of the bead core satisfies a particular range ([0021]).
Furthermore, Yamamoto also discloses that there is a relationship between diameter and tensile strength (Fig. 3) ([0018]). In other words, the diameter may be varied, and it is a result effective variable that affects tensile strength. Case law holds that it is obvious to vary result-effective variables. See MPEP 2144.05. It is also considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the diameter of the sheath wires of the first layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the sheath wires of the first layer. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the diameter of the sheath wires of the second layer as desired. 

Claim(s) 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0266457) as applied to claim 1 above, and further in view of Frerichs et al. (US 4,825,924) (of record).

Regarding claims 4 and 6-9, Yamamoto does not expressly recite that the cross-sectional shape of the central core is an annulus, wherein an interior of the annulus is filled with a metal, nonmetal, aramid, carbon fiber, plastic filler, or air. 
Frerichs teaches a bead core wherein the inner core of the bead core be hollow or be formed by a lightweight ring that serves as a spacer element so as to increase the bead-seating reliability (Abstract). Frerichs is based primarily upon the recognition that the tire under consideration, rather than requiring a high tensile strength for the bead cores, require a high resistance to bending (Col. 2 lines 58-61). Therefore, the inventive bead cores are built-up of elements that have a reduced tensile strength, having instead a considerably increased resistance to bending (Col. 2 lines 61-64). The advantage of a considerable reduction in weight for the bead core ring is achieved due to the fact that the relatively thick inner core of the bead core has a large hollow interior or is formed by a lightweight ring that serves as a spacer element and that can be made, for example, of hard foam (i.e. nonmetal material) (Col. 3 lines 5-10). Furthermore, the inner core (i.e. central core) and the load-carrying cords are preferably made of metal, such as steel (i.e. metal alloy), having a reduced tensile strength, and having instead a considerably increased resistance to bending (Col. 2 lines 64-65); however, if necessary, they could also be made of other materials, as discussed above (Col. 2 lines 64-65; Col. 3 lines 34-38). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide that the central core is a nonmetal material, or that an interior of the annulus is filled with a nonmetal material, so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide that the central core is selected from metal alloy as is also preferable for the advantages as discussed above, as taught by Frerichs. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide that an interior of the annulus is hollow (i.e. filled air) so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0266457) as applied to claim 1 above, and further in view of Kazutaka (WO 2019/240101, see machine translation) (of record).

Regarding claims 10-13, Yamamoto does not expressly recite that there are a total of three annular rows of sheath wires in the first layer, a total of two annular rows of sheath wires in the first layer, or a total of two annular rows of sheath wires in the second layer.
Kazutaka discloses a pneumatic radial tire having a bead portion (Fig. 2: 104) provided therein with a bead core (Fig. 1: 10; Fig. 2: 105) including a central core (Fig. 1: 1) ([0016], [0025]), a first annular layer of a plurality of sheath wires (Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) surrounding the central core (Fig. 1: 1) ([0016], [0019]), and a second annular layer of a plurality of sheath wires (Fig. 1: 3b, 3b-3c, 3b-3d, 3b-3e, 3c, 3c-3d, 3c-3e, 3d, 3d-3e, or 3e) surrounding the first layer (Fig. 1: Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) ([0016], [0019]). Kazutaka further discloses that the bead core has a five-layered sheath, but may be more layers ([0016], [0020]). With such a structure, when the cable bead of the present invention is used in the bead core of a tire, it is possible to improve the breaking pressure resistance of the tire while maintaining lightness ([0020]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide a total of three annular rows of sheath wires in the first layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide a total of two annular rows of sheath wires in the first layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide a total of two annular rows of sheath wires in the second layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0266457).

Regarding claim 14, Yamamoto discloses a pneumatic radial tire having a bead portion (Fig. 1: 3) provided therein with a bead core (Fig. 2: 10) including a central core (Fig. 2: 11), a first annular layer of a plurality of sheath wires (Fig. 2: 12) surrounding the central core (Fig. 2: 11), and a second annular layer of a plurality of sheath wires (Fig. 2: 13) surrounding the first layer (Fig. 2: 12), wherein the sheath wires of the second layer have a diameter less than the sheath wires of the first layer (Fig. 4e) (Table 1: Example 3).
Yamamoto further teaches an example wherein the diameter of the sheath wires of the second layer (Fig. 2: 13) is in the range of 0.9 mm to 1.4 mm ([0021]). While Yamamoto teaches the range of 0.9 mm to 1.4 mm, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123. Yamamoto also discloses that the diameter of the sheath wires is not particularly limited as far as the geometric second moment coefficient of the bead core satisfies a particular range ([0021]).
Furthermore, Yamamoto also discloses that there is a relationship between diameter and tensile strength (Fig. 3) ([0018]). In other words, the diameter may be varied, and it is a result effective variable that affects tensile strength. Case law holds that it is obvious to vary result-effective variables. See MPEP 2144.05. It is also considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the diameter of the sheath wires of the first layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the sheath wires of the first layer. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the diameter of the sheath wires of the first and second layers as desired. 

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0266457) as applied to claim 14 above, and further in view of Kazutaka (WO 2019/240101, see machine translation) (of record).

Regarding claims 15-18, Yamamoto does not expressly recite that there are a total of three annular rows of sheath wires in the first layer, a total of two annular rows of sheath wires in the first layer, or a total of two annular rows of sheath wires in the second layer.
Kazutaka discloses a pneumatic radial tire having a bead portion (Fig. 2: 104) provided therein with a bead core (Fig. 1: 10; Fig. 2: 105) including a central core (Fig. 1: 1) ([0016], [0025]), a first annular layer of a plurality of sheath wires (Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) surrounding the central core (Fig. 1: 1) ([0016], [0019]), and a second annular layer of a plurality of sheath wires (Fig. 1: 3b, 3b-3c, 3b-3d, 3b-3e, 3c, 3c-3d, 3c-3e, 3d, 3d-3e, or 3e) surrounding the first layer (Fig. 1: Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) ([0016], [0019]). Kazutaka further discloses that the bead core has a five-layered sheath, but may be more layers ([0016], [0020]). With such a structure, when the cable bead of the present invention is used in the bead core of a tire, it is possible to improve the breaking pressure resistance of the tire while maintaining lightness ([0020]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide a total of three annular rows of sheath wires in the first layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide a total of two annular rows of sheath wires in the first layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide a total of two annular rows of sheath wires in the second layer so as to improve the breaking pressure resistance of the tire while maintaining lightness, as taught by Kazutaka.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0266457) as applied to claim 14 above, and further in view of Frerichs et al. (US 4,825,924) (of record).

Regarding claims 19-20, Yamamoto does not expressly recite the material of the central core or that the cross-sectional shape of the central core is an annulus, wherein an interior of the annulus is filled with a metal, nonmetal, aramid, carbon fiber, plastic filler, or air. 
Frerichs teaches a bead core wherein the inner core of the bead core be hollow or be formed by a lightweight ring that serves as a spacer element so as to increase the bead-seating reliability (Abstract). Frerichs is based primarily upon the recognition that the tire under consideration, rather than requiring a high tensile strength for the bead cores, require a high resistance to bending (Col. 2 lines 58-61). Therefore, the inventive bead cores are built-up of elements that have a reduced tensile strength, having instead a considerably increased resistance to bending (Col. 2 lines 61-64). The advantage of a considerable reduction in weight for the bead core ring is achieved due to the fact that the relatively thick inner core of the bead core has a large hollow interior or is formed by a lightweight ring that serves as a spacer element and that can be made, for example, of hard foam (i.e. nonmetal material) (Col. 3 lines 5-10). Furthermore, the inner core (i.e. central core) and the load-carrying cords are preferably made of metal, such as steel (i.e. metal alloy), having a reduced tensile strength, and having instead a considerably increased resistance to bending (Col. 2 lines 64-65); however, if necessary, they could also be made of other materials, as discussed above (Col. 2 lines 64-65; Col. 3 lines 34-38). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide that the central core is a nonmetal material, or that an interior of the annulus is filled with a nonmetal material, so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide that the central core is selected from metal alloy as is also preferable for the advantages as discussed above, as taught by Frerichs. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yamamoto in order to provide that an interior of the annulus is hollow (i.e. filled air) so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. 

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazutaka (WO 2019/240101, see machine translation) (of record).

Regarding claim 14, Kazutaka discloses a pneumatic radial tire having a bead portion (Fig. 2: 104) provided therein with a bead core (Fig. 1: 10; Fig. 2: 105) including a central core (Fig. 1: 1) ([0016], [0025]), a first annular layer of a plurality of sheath wires (Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) surrounding the central core (Fig. 1: 1) ([0016], [0019]), and a second annular layer of a plurality of sheath wires (Fig. 1: 3b, 3b-3c, 3b-3d, 3b-3e, 3c, 3c-3d, 3c-3e, 3d, 3d-3e, or 3e) surrounding the first layer (Fig. 1: Fig. 1: 3a, 3a-3b, or 3a-3c, or 3a-3d) ([0016], [0019]), wherein the sheath wires of the second layer have a diameter less than the sheath wires of the first layer (Fig. 1) ([0010], [0012], [0018]).
Kazutaka further discloses that the sheath wires have a diameter preferably in the range of 1.20 mm or more and 2.40 mm or less ([0012], [0023]), which approaches both of the claimed ranges of 2.5 mm to 3.0 mm for the diameters of the sheath wires of the first layer and the sheath wires of the second layer.  Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a diameter of 2.4 mm to behave in substantially the same way as a diameter of 2.5 mm. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the sheath wires of the first layer and the diameter of the sheath wires of the second layer.

Regarding claim 15, Kazutaka further discloses that there are a total of three annular rows of sheath wires in the first layer (Fig. 1: 3a-3c). 

Regarding claim 16, Kazutaka further discloses that there are a total of two annular rows of sheath wires in the first layer (Fig. 1: 3a-3b). 

Regarding claims 17-18, Kazutaka further discloses that there are a total of two annular rows of sheath wires in the second layer (Fig. 1: 3b-3c, 3c-3d, 3d-3e). 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazutaka (WO 2019/240101, see machine translation) (of record) as applied to claim 14 above, and further in view of Frerichs et al. (US 4,825,924) (of record). 

Regarding claims 19-20, Kazutaka further discloses that the cross-sectional shape of the bead core (Fig. 1: 10) is an annulus (Fig. 1: 3). However, Kazutaka does not expressly recite that the central core is selected from the group consisting of aramid, carbon fiber, plastic or other nonmetal material.
Frerichs teaches a bead core wherein the inner core of the bead core be hollow or be formed by a lightweight ring that serves as a spacer element so as to increase the bead-seating reliability (Abstract). Frerichs is based primarily upon the recognition that the tire under consideration, rather than requiring a high tensile strength for the bead cores, require a high resistance to bending (Col. 2 lines 58-61). Therefore, the inventive bead cores are built-up of elements that have a reduced tensile strength, having instead a considerably increased resistance to bending (Col. 2 lines 61-64). The advantage of a considerable reduction in weight for the bead core ring is achieved due to the fact that the relatively thick inner core of the bead core has a large hollow interior or is formed by a lightweight ring that serves as a spacer element and that can be made, for example, of hard foam (i.e. nonmetal material) (Col. 3 lines 5-10). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kazutaka in order to provide that the bead core is a nonmetal material so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kazutaka in order to provide that an interior of the annulus is hollow (i.e. filled air) so as to have a considerably increased resistance to bending and reduction in weight for the bead core ring, as taught by Frerichs. 

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant has alleged that Kazutaka (of record) and Frerichs (of record) do not satisfy the claim limitations of amended claim 1. However, Applicant has not provided any arguments as to how Kazutaka and Frerichs do not satisfy the claim limitations of new claim 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749